      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


PAUL MEDRANO, on his own behalf and
on behalf of all others similarly situated 1,

                              Plaintiff,

vs.                                                         Civ. No. 16-350 JCH/KK

FLOWERS FOODS, INC., and
FLOWERS BAKING CO. OF
EL PASO, LLC,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       This case is before the Court on Defendants’ Opposed Motion for Decertification of the

Conditionally Certified Collective Action [Doc. 158]. Plaintiffs have filed a response [Doc. 168]

and Defendants have filed their reply [Doc. 178]. After considering those briefs, the relevant law,

and the evidence, the Court concludes that the motion should be denied.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Defendants Flowers Foods, Inc. (“Flowers Foods”) and Flowers Baking Co. of El Paso,

LLC (“Flowers El Paso”) develop and market bakery products for national sale and distribution.

[Doc. 168-2]. Defendants hire distributors to deliver their products to their customers. Plaintiffs

claim that Defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.,

by misclassifying the Plaintiffs, who are distributors of the baked goods, as independent



1
  On May 21, 2020, Paul Medrano’s claims against Defendant were dismissed, along with those
of the other New Mexico plaintiffs. [Doc. 184]. While his name should no longer appear in the
caption, the parties have not notified the Court of any other person whose name should appear in
its place.
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 2 of 13




contractors. This misclassification, Plaintiffs claim, has deprived them of overtime pay due under

the FLSA. In a previous Memorandum Opinion and Order, the Court granted conditional

certification of the FLSA claim, but denied it as to Plaintiff Paul Medrano’s request for conditional

certification of his New Mexico Minimum Wage Act (“NMMWA”), N.M. Stat. Ann. § 50-4-22 et

seq. The conditional certification order directed the original named Plaintiff, Paul Medrano, to

send notices to potential plaintiffs of their right to opt into the lawsuit.

        After the opt-in notices were sent out, approximately twenty-four additional delivery

drivers joined the case as plaintiffs. However, sixteen of them either settled their claims or were

otherwise dismissed [Docs. 50, 149, 150, 184], including the original named Plaintiff, Paul

Medrano. Currently, only nine opt-in Plaintiffs remain. No lead plaintiff has been identified.

        Defendants now ask the Court to decertify the collective action, arguing that the various

Plaintiffs in the case “have offered starkly different testimony on multiple issues in this case” and

therefore the case is unsuited to a collective action.

                                        LEGAL STANDARD

        The standard for certifying an FLSA collective action is fairly loose initially, requiring only

“substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan.” Thiessen v. General Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir.

2001); Morisky v. Pub. Serv. Elec. and Gas Co., 111 F. Supp. 2d 493, 497 (D.N.J. 2000). However,

after the prospective class members have affirmatively expressed their desire to join the litigation

and discovery has been conducted—as is the case here—the defendant may file a motion for

decertification. Because at that point the record has been fully developed, the court applies a

“stricter standard.” This includes analyzing several factors, such as “(1) disparate factual and

employment settings of the individual plaintiffs; (2) the various defenses available to defendant
                                                    2
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 3 of 13




which appear to be individual to each plaintiff; (3) fairness and procedural considerations ....”

Thiessen, 267 F.3d at 1102-03 (quoting Vaszlavik v. Storage Tech. Corp., 175 F.R.D. 672, 678 (D.

Colo. 1997)).

       With respect to the first factor, the differing circumstances surrounding the individual

plaintiffs’ employment, the Tenth Circuit has used the “economic realities” test to determine

whether someone is an employee entitled to overtime pay, or an independent contractor, who has

no right to such pay. The Tenth Circuit has noted that in making such a determination, a reviewing

court must “look past technical, common-law concepts of the master and servant relationship to

determine whether, as a matter of economic reality, a worker is dependent on a given employer.”

Barlow v. C.R. England, Inc., 703 F.3d 497, 506 (10th Cir. 2012) (citing Baker v. Flint Engineering

& Const. Co., 137 F.3d 1436, 1440 (10th Cir. 1998)). The Barlow court advised that in applying

the economic reality test, courts should consider

       (1) the degree of control exerted by the alleged employer over the worker; (2) the
       worker’s opportunity for profit or loss; (3) the worker’s investment in the business;
       (4) the permanence of the working relationship; (5) the degree of skill required to
       perform the work; and (6) the extent to which the work is an integral part of the
       alleged employer’s business. It also includes inquiries into whether the alleged
       employer has the power to hire and fire employees, supervises and controls
       employee work schedules or conditions of employment, determines the rate and
       method of payment, and maintains employment records. None of the factors alone
       is dispositive; instead, the court must employ a totality-of-the-circumstances
       approach.

Barlow, 703 F.3d at 506 (internal citations and quotations omitted).

       In opposing a motion for decertification, Plaintiffs bear the burden of proving class

members are “similarly situated.” Anderson v. Cagle’s, Inc., 488 F.3d 945, 952 (11th Cir. 2007)

(citations and internal quotation marks omitted).




                                                3
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 4 of 13




                                           DISCUSSION

       After considering the three factors set forth in Thiessen relevant to determining whether an

FLSA case should be tried as a collective action, the Court concludes that decertification is not

appropriate because the Plaintiffs remaining in the collective are substantially similar, and to a

large degree their claims can be tried through representative proof.

I.     Factual and Employment Settings of the Individual Plaintiffs

       Among the evidence the parties have attached to their briefs are deposition excerpts from

various plaintiffs. After the filing of these briefs, numerous plaintiffs settled their FLSA claims, or

their claims were otherwise dismissed. As those individuals are no longer part of the proposed

collective group, the Court has not considered their testimony, relying on testimony only by those

plaintiffs who are still in the case. This had the effect of narrowing the diversity among the

Plaintiffs’ working conditions.

       A.      Degree of control exercised by the employer over the worker

       This factor focuses on whether the distributors have the independence “which characterizes

a person conducting their own business.” Dole v. Snell, 875 F.2d 802, 808 (10th Cir. 1989). The

evidence suggest that the Defendants exercise a large degree of control over the Plaintiffs and the

work they do. All distributors are subject to virtually the same Distributor Agreement and have no

opportunity to negotiate terms. [Baldwin Dep. at 92-93]. All are contractually bound to follow

“good industry practice” in their delivery work. Their tasks throughout the day are similar.

Although their delivery routes vary in size and type of customer, the process of maintaining an

adequate and fresh supply of Defendants’ product on the shelf in accordance with the store’s plan

and removing the stale product does not vary among distributors, as per the written distributor

agreements. The distributors are required to use handheld computers and mobile printers provided
                                                  4
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 5 of 13




by Defendants. [Baxley Depo. at 267; Del Campo Depo. at 7; Baldwin Depo. at 85-86]. Defendants

require distributors to rent space at the company’s warehouse to receive product. [Baldwin Depo.

at 86-87].

        Distributors must all attend the same training provided by Defendants. [Madrid Depo. at

50; C de Baca Depo. at 44]. A distributor who has difficulty with a store customer or retailer must

repair the relationship and fix the problem, or Defendants will give that store to another distributor.

[Baxley Depo. at 64]. Defendants also routinely visit stores to monitor the distributors’ job

performance. [Id. at 77]. The Distributor Agreement that distributors sign gives Defendants the

power to discipline distributors through breach letters and termination of their employment. [Distr.

Agrmt. § 16.1-16.3]. The Distributor Agreement contains a covenant not to compete, and it grants

Defendants the right of first refusal in the event the distributor decides to sell his territory. [Id. §§

20.8, 14.1].

        Further, through their supply agreements (which Defendants negotiated without input from

distributors) with the stores purchasing the bakery products, Defendants—not the distributors—

control the details of distributors’ work. [Baxley Depo. at 73-74; De Baca Depo. at 169-70]. These

details include the price of the products, which stores to sell product to, which products to sell, and

the amount of shelf space allotted. [Baxley Depo. 173-77; Baldwin Depo. at 110; De Baca Depo.

at 108, 111; Del Campo. Depo. at 71-74; Havens Depo. at 129-131]. If a store requires delivery at

certain times or days of the week, the distributor must comply. [Sosa Depo. at 116; Baldwin Depo.

at 74-75]. The purpose of this is to protect Defendants’ relationship with the retailer. [Baxley Depo.

at 101-02].




                                                   5
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 6 of 13




        Defendants point to variations among individual Plaintiffs' testimony regarding aspects of

their daily operations, including whether they had the flexibility to operate other business or work

in other jobs; hired helpers or serviced their territories themselves; set their own delivery schedule

and route or if those were dictated by their customers; or were actually disciplined by sales

managers through the use of “breach letters.” [See Doc. 158 at 12-19]. However, much of the

evidence cited by Defendants comes from plaintiffs who are no longer in the case. The variations

in the remaining plaintiff-distributors’ daily work activities are relatively minor and have little

bearing on whether original and opt-in Plaintiffs are similarly situated. The factor weighs against

decertification.

        B.      Worker’s opportunity for profit or loss

        An independent contractor undertakes the risks of profit and loss, while an employee’s

ability to do so is limited. See Lewis v. ASAP Land Express, Inc., 554 F. Supp. 2d 1217, 1223-24

(D. Kan 2008). As previously discussed, the evidence shows that supply agreements between

Defendants and the national chain store retailers control virtually all business aspects of the

relationship between the distributor and the retailer. For example, with a national account a

distributor may not determine the price of a product, whether to put it on sale, or what product to

sell in the first place. [Baldwin Depo. at 74-75]. Further, a distributor must continue to service a

store that is part of a national account, even if it is unprofitable. [Baldwin Depo. at 78-79]. Such

national chain accounts comprise the vast majority of distributors’ business. [Havens Depo. at 83;

Baldwin Depo. at 110]. The evidence concerning the relationship between Flowers Foods and each

distributor in this area is very similar.

        The Court is not persuaded by Defendants’ argument that the opt-in Plaintiffs lack

substantial similarity to each other because some of them either sold part of their territories (subject
                                                   6
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 7 of 13




to Defendants’ right of first refusal) or purchased additional pieces of territory or used business

cards to advertise their distributorship. These differences are relatively minor and have little impact

on the nature of distributors’ daily work. They do not undermine a determination that the Plaintiffs

are similarly situated.

        C.      Worker’s investment in the business

        When a worker invests in his business, that constitutes evidence of independent contractor

status. Defendants argue that the amount of investment varies considerably among the Plaintiffs

in this case. For example, they argue that Plaintiffs bought different kinds of trucks to use in their

distributorship, while others leased trucks. Defendants also point to differences in Plaintiffs’ use

of employees. However, it is virtually impossible to assess whether the Plaintiffs are similarly

situated as to this factor because both Plaintiffs and Defendants cited and relied upon testimony

from former plaintiffs who are no longer parties to this case. Thus, the Court concludes that this

factor is neutral.

        D.      Permanence of the working relationship

        “Independent contractors often have fixed employment periods and transfer from place to

place as particular work is offered to them, whereas employees usually work for only one employer

and such relationship is continuous and of indefinite duration.” Lewis v. ASAP Land Express, Inc.,

554 F. Supp. 2d 1217, 1225 (D. Kan. 2008). In this case, the working relationship between

Plaintiffs and Flowers Foods is governed by the Distributor Agreement. Under the terms of the

Distributor Agreements and as owners of their routes, all distributors serve indefinitely, subject to

potential termination by either party. The Distributor Agreements indicate a high degree of

permanence in the working relationship, since their terms reflect an intent to form an ongoing

relationship between distributors and Flowers, with no defined end date. This evidence will be the
                                                  7
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 8 of 13




same for all plaintiffs. The fact that there is variation in the actual number of years each distributor

has worked for Defendants is not important for the purposes of determining whether the

distributors are similarly situated. The issue of length of service becomes relevant only on the

question of damages. There is no requirement that the distributors be identically situated to form

a collective. Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1217 (11th Cir. 2001). Rather, it is

enough that each had a long-term working relationship with Defendants governed by the

Distributor Agreement. The factor weighs against decertification.

       E.      Degree of skill required to perform the work

       “A requirement of specialized skill is indicative of independent contractor status.” Lewis,

554 F. Supp. 2d at 1225. Defendant argues that the degree of skill among Plaintiffs varies, citing

differences in whether Plaintiffs built relationships with customers in order to increase sales,

engaged in word-of-mouth advertising, or used their judgment and experience to determine what

and how much to order for a customer. However, the evidence Defendants cites from the remaining

Plaintiffs does not indicate a large amount of diversity on this point. Whether distributors’ work

required independent initiative may be determined using common evidence. While Defendants

contend that some distributors display more sales initiative and entrepreneurship than others, these

“different tactics and attitudes” suggest variations in individual distributors’ personal style, not

their job requirements. All distributors were instructed to carry out their jobs according to the

Distributor Agreement. These requirements do not vary between individual Plaintiffs.

       Further, the evidence before the Court makes it clear that there are far more similarities in

the operation of delivery routes than there are differences. There is no evidence that the distributor

job requires particular training or education. [Baxley Depo. at 198; Madrid Depo. at 147]. The

necessary skills include driving a commercial vehicle, organizing and delivering the right mix of
                                                   8
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 9 of 13




product to the right stores, removing the old product and straightening up the display, and doing

all of this fast enough to complete the entire route in a reasonable period of time. It is not an easy

job, but it is one which requires skills many people are able to acquire. This factor weighs against

decertification.

       F.      Extent to which the work is an integral part of Defendants’ business

       This factor “presumes that with respect to vital or integral parts of the business, an

employer will prefer to engage an employee rather than an independent contractor.” Lewis, 554 F.

Supp. 2d 1225. This factor also asks whether the Plaintiff distributors “depend upon someone

else’s business for the opportunity to render service or are in business for themselves.” Brock v.

Superior Care, Inc., 840 F.2d 1054, 1059 (2d Cir. 1988). In Brock the court found that nurses were

integral to the business of their employer, a company that referred temporary health-care

personnel—primarily nurses—to individual patients, hospitals, and nursing homes. In other words,

it distinguished those who provide merely incidental services to the company from those whose

work is at the core of the enterprise. Here, the distributors’ work is at the core of the enterprise

because without their labor the bakery products would have no way to arrive at retail outlets.

Further, the evidence concerning the importance of the delivery of product to Defendants’ business

will be the same for each distributor. This factor weighs in favor of denying decertification.

II.    Defendant’s Defenses

       The second factor to consider in a motion for decertification is whether there are various

defenses available to defendant which appear to be individual to each plaintiff. Defendant contend

that litigation of the defenses they plan to raise will require individualized proof specific to each

Plaintiff. Plaintiffs, in turn, argue that the presence of defenses that might require individualized



                                                  9
     Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 10 of 13




inquiry does not mandate decertification because in this case, common issues and facts

predominate.

               A.      Motor Carrier Act

       First, Defendants argue that even if some or all of the Plaintiffs are found to be employees

under the FLSA, some or all of them are exempt from its overtime provisions due to the application

of the Motor Carrier Act (“MCA”), which exempts from overtime any plaintiff who personally

delivered product in a vehicle with a Gross Vehicle Weight Rating of at least 10,001 pounds in

interstate commerce. See 49 U.S.C. § 31132, 29 U.S.C. § 213(b)(1). Thus, distributors driving

vehicles over that weight would not be able to recover overtime wages under the FLSA.

Defendants argue that this defense will require individualized assessments of whether each

member of the collective used a vehicle lighter than 10,000 pounds, and how much time was spent

in such a vehicle. Plaintiffs respond that the MCA defense can be litigated with representative

evidence, asserting that all Plaintiffs have testified that in addition to driving a box truck, they

drove their personal vehicles as a regular part of their jobs.

       The question at this stage is whether common questions of law and fact exist that justify

representational litigation. Defendants argue that “the individualized nature of this defense

supports decertification because it impedes the efficient resolution of claims on a collective basis.”

However, the Court is not persuaded that the motor carrier exemption defense requires

decertification. Evidence that Plaintiffs are similarly situated does not require absolute uniformity

of behavior. There may be distributors who always use a large vehicle and are subject to the

exemption, while there may be others who routinely use smaller vehicles. But this inquiry is

relatively simple and does not justify creating multiple lawsuits to reach an answer.



                                                  10
      Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 11 of 13




        Moreover, the motor carrier exemption defense is not unique to a specific plaintiff. Rather,

it appears that Defendants are raising the motor carrier exemption defense against all Plaintiffs. A

collective forum will not prevent Defendants from asserting the defense. And while its application

might require specific factual inquiries about each Plaintiff’s personal vehicle use, similar factual

inquiries apply to each Plaintiff. Decertification would only require the court to apply the motor

carrier defense in nine separate trials, which would not promote efficiency. Accordingly, common

questions of law and fact justify collectively litigating whether the MCA exemption applies to

Plaintiffs.

                B.      Number of Hours Worked

        Defendants argue that they are entitled to defend themselves with individualized evidence

regarding damages. They contend there is no way for Plaintiffs to establish with representative

proof how many hours of overtime, if any, each of them worked. Defendants point to testimony

showing that Plaintiffs’ hours fluctuate or that they work different numbers of hours per week.

Plaintiffs, in turn, argue that the fact that there are no records of Plaintiffs’ hours worked is due to

Defendants’ policy of illegally misclassifying them as independent contractors. Plaintiffs then cite

wage and hour cases from other district courts around the country that declined to decertify FLSA

collectives due to a lack of records of number of hours worked.

        The Court concludes that individualized inquiries into the number of uncompensated hours

worked do not warrant decertification. If such inquiries on damages were an obstacle to collective

resolution in FLSA overtime cases, very few could ever be decided on a collective basis. Moreover,

Plaintiffs challenge the company-wide policy of classifying distributors as independent

contractors, not individualized instances of failure to pay overtime. As discussed above, whether



                                                  11
       Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 12 of 13




distributers are improperly classified as independent contractors—and therefore entitled to

overtime pay—is subject to generalized proof.

III.    Fairness and Procedural Considerations

        As previously stated, with the dismissal of Paul Medrano and many of the opt-in plaintiffs,

there remain only nine plaintiffs in the case. The Court is aware that nine plaintiffs make a rather

small collective. However, Defendants have not raised any objection to the case going forward on

that basis. In addition, the Court is unaware of any minimum threshold number of plaintiffs

necessary to move forward on a collective basis. See Schilling v. PGA, Inc., 293 F.Supp.3d 832,

843 (W.D. Wis. 2018) (“While the number of class members is pertinent to class certification

under Rule 23, defendant does not direct the court to any FLSA opinion requiring a threshold

number to maintain a collective action. To the contrary, this court has declined to decertify a

collective action where only eight employees opted in.”). Accordingly, the fact that only nine

plaintiffs remain in the case does not in and of itself pose an obstacle to certification.

        As described in the preceding discussion of Plaintiffs’ work, the factual issues concerning

the supervision, autonomy, work practices and contractual relationship of the distributors and

Flowers Foods are broadly similar across the territories and routes served by Plaintiffs in this case.

The likelihood that individual distributors could effectively present their claims against the

Defendants in multiple, individual federal lawsuits is extremely small in light of the expense of

filing nine lawsuits with individual claims of modest size. Some issues, such as the amount of a

particular distributor’s wage award, would require an individual determination. But the majority

of issues, including the elements of Plaintiffs' case-in-chief and the likely defenses, can be resolved

using evidence applicable to most distributors. The Defendants will receive latitude in introducing

evidence of the experience of outliers and any other employees who require special consideration.
                                                  12
     Case 1:16-cv-00350-JCH-KK Document 191 Filed 08/02/21 Page 13 of 13




But the record before the court at this stage strongly suggests that the requirements and execution

of the distributors’ job have far more in common from one distributor to the next than differences.

The court is satisfied that broad concerns of fairness favor a collective resolution of the FLSA

claims.

          At the same time, the case is in the unusual posture of not having a named lead plaintiff

after Paul Medrano settled his claim. Plaintiffs have not moved to substitute a new named plaintiff.

Defendants have not moved to dismiss the case for lack of a lead plaintiff. In light of this

circumstance, the Court hereby orders Plaintiffs to file a motion to name lead plaintiff (or some

other procedurally appropriate motion) no later than fourteen days after entry of this Memorandum

Opinion and Order.

                                          CONCLUSION

          Having considered and weighed the disparate factual and employment settings of the

individual plaintiffs, the various defenses available to defendant which appear to be individual to

each plaintiff, fairness and procedural considerations, the Court concludes that this case is

appropriate for collective action.

          IT IS THEREFORE ORDERED that Defendants’ Opposed Motion for Decertification

of the Conditionally Certified Collective Action [Doc. 158] is DENIED.

          IT IS FURTHER ORDERED that Plaintiffs must move to name a new lead Plaintiff no

later than fourteen days after entry of this Memorandum Opinion and Order.




                                       __________________________________________
                                       SENIOR UNITED STATES DISTRICT JUDGE


                                                 13
